DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. A first invention drawn to a notification system, control method, and/or computer-readable medium that at least requires: (a) a plurality of detection units, (b) acquisition of peripheral information, (c) acquisition of a scheduled traveling route, and (d) determination of whether a range where automated driving is possible is included in the traveling route.  This invention is currently described by at least Claims 1-2, 7-9, 13, and 16, comprising the combination of at least (a)-(b)-(c)-(d).
B. A second invention drawn to a notification system, control method, and/or computer-readable medium that at least requires: (a) a plurality of detection units, (b) acquisition of peripheral information, (c) acquisition of a scheduled traveling route, and (e) notification of information based on a predetermined point in the traveling route and position information of the vehicle.  This invention is currently described by at least Claims 3-5, 14, and 17, comprising the combination of at least (a)-(b)-(c)-(e).
C. A third invention drawn to a notification system, control method, and/or computer-readable medium that at least requires: (a) a plurality of detection units, (b) acquisition of peripheral information, and (f) the use of first and/or second thresholds for dirt amount to trigger the end of automated driving and/or the notification to be made.  This invention is currently described by at least Claims 6, 15, and 18, comprising the combination of at least (a)-(b)-(f).
D. A fourth invention drawn to a vehicle that at least requires: (a*) a single detection unit, (c) acquisition of a scheduled traveling route, and (d) determination of whether a range where automated driving is possible is included in the traveling route.  This invention is currently described by at least Claims 10-12, comprising the combination of at least (a*)-(c)-(d).  A more narrow version of this fourth invention further includes a requirement for (g) support for autonomous driving of a plurality of levels via a control unit that enables transitioning between one level to at least one other level.  This narrower version 
Inventions A, B, C, and D are unique inventions.  The four inventions are patentably distinct from one another because they each have mutually exclusive characteristics that would cause a search burden if they were examined together, and furthermore, because each of these inventions may operate differently, may use materially different components and/or more or less components, and/or may be utilized differently.  As described above, these mutually exclusive characteristics/differences are as follows:
Invention A may be summarized by: (a)-(b)-(c)-(d).
Invention B may be summarized by: (a)-(b)-(c)-(e).
Invention C may be summarized by: (a)-(b)-(f).
Invention D may be summarized by: (a*)-(c)-(d), and for Claims 11-12: (a*)-(c)-(d)-(g).
(a) is required for Inventions A, B, and C, but instead, (a*) is required for Invention D.
(b) is required for Inventions A, B, and C, but is not required for Invention D.
(c) is required for Invention D, but is not required for Inventions A, B, and C.
(d) is required for Inventions A and D, but not for inventions B and C.
(e) is required for Invention B, but not for inventions A, C, and D.
(f) is required for Invention C, but not for inventions A, B, and D.
(g) is required for Invention D (per Claims 11-12), but not for Inventions A, B, and C.
Comparing Inventions A and B: Invention A differs from Invention B because Invention A requires (d) but not (e) and Invention B requires (e) but not (d).
Comparing Inventions A and C: Invention A differs from Invention C because Invention A requires (c) and (d) but not (f) and Invention C requires (f) but not (c) and (d).
Comparing Inventions A and D: Invention A differs from Invention D because Invention A requires (a) and (b) but not (a*) and (g) and Invention D requires (a*) and potentially (g) but not (a) and (b).
Comparing Inventions B and C: Invention B differs from Invention C because Invention B requires (c) and (e) but not (f) and Invention C requires (f) but not (c) and (e).
Comparing Inventions B and D: Invention B differs from Invention D because Invention B requires (a) and (b) and (e) but not (a*) and (d) and potentially (g) and Invention D requires (a*) and (d) and potentially (g) but not (a) and (b) and (e).
Comparing Inventions C and D: Invention C differs from Invention D because Invention C requires (a) and (b) and (f) but not (a*) and (c) and (d) and potentially (g) and Invention D requires (a*) and (d) and potentially (g) but not (a) and (b) and (f).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require different fields of search, for example searching different classes/subclasses or electronic resources, or employing different search queries based on the various mutually exclusive differences between each of the four inventions as described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, none of the current claims are generic to all four of these inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to one or more non-elected inventions, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Finally, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663